Citation Nr: 1811713	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-23 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus with heart disease, renal dysfunction, and peripheral neuropathy of the lower extremities, including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1966 to September 1970.

In May 2010, the Veteran passed away.  The appellant is his surviving spouse and is substituting for him in this appeal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  Subsequently, the St. Paul, Minnesota RO assumed jurisdiction.

In June 2008, a hearing was held before a Decision Review Office (DRO) at the RO.  In September 2009, a Board hearing was held in Washington, D.C., before an Acting Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of the hearing is in the record.  The appellant was offered the opportunity for a hearing before a VLJ who would decide the appeal; however, she did not respond and it is assumed that she does not desire a hearing.  The Board remanded this case for additional development in January 2010, November 2014 and April 2017.  The case is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9.  In this regard, the Board finds that there was not substantial compliance with its April 2017 remand and that it may not proceed with a determination at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The April 2017 remand directed the AOJ to conduct exhaustive research and making formal findings that respond to two questions.  The directives also requested the rationale and citation to supporting factual data.

The first question asked if the prefix "U" in the designation "UC-123" for U.S. aircraft participating in the Vietnam War in 1967 and 1968 was specifically used for identifying such aircraft as participating in Operation Ranch Hand or otherwise engaged in the dispersal of Agent Orange (or other pertinent herbicide agents, specifically: 2, 4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram) during that time.  The question further asked if the UC-123 aircraft in use in 1967-1968 were primarily engaged in dispersing herbicides or if they were also in use in operations during that period that did not involve herbicide agent dispersal. 

The second question asked, based on information available, to include from official service department resources, whether it is plausible or implausible that the UC-123 aircraft the Veteran came into contact with in his duties at Nakhon Phanom Royal Thai Air Force Base in 1967-1968 were engaged in Operation Ranch Hand or otherwise engaged in the dispersal of Agent Orange (or other pertinent herbicide agents, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram).

In response, internal memoranda in the file discusses these two questions and provides informal conclusions based upon a Veterans Benefits Administration (VBA) employee's research; however, the material reviewed to formulate the conclusions is not incorporated in the file.

In response to the first question, a VBA employee confirms the "U" prefix indicates an Operation Ranch Hand C-123.  The employee supports this claim by stating, "[f]or confirmation, see the IOM Report on C-123s at page 23, among other confirming sources."  However, the employee does not associate the "confirming sources" with the file.

In response to the second question, the employee states his research showed four missions into Laos where C-123s used the easternmost Thai United States Air Force Bases (TUSAFB) as staging areas, including the TUSAFB where the Veteran was stationed.  The employee acknowledges that his research is not exhaustive and states there may be other missions involving C-123s staged in the easternmost Thai USAFBs.

Ultimately, the memoranda concludes, based upon "VBA Central Office research," to give "the benefit-of-doubt" based on the time frame and personnel records regarding direct exposure to one C-123 plane.  This response does not answer either question and it appears exhaustive research was not conducted.

In the supplemental statement of the case (SSOC), the RO states it did not require a Joint Services Records Research Center (JSRRC) request, "because the service department provides in their official historical report UC-123 was not in Thailand."  The SSOC goes on to say "...the Air Force Historical Research Agency (AFHRA) has provided VA with the list of the ORH C-123 planes of which there are 24 and none were reported as being in Thailand."  This appears to contradict the VBA employee's research that shows at least four Operation Ranch Hand missions that involved UC-123s in TUSAFBs and the Veteran's service record that commends him for work on a "UG-123" (which has been considered a typographical error meaning "UC-123").

In order to reach a decision, the Board needs the requested exhaustive research to be completed and formal findings to be made with supporting documents and research associated with the file. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should conduct research and make formal findings that answer the following:

a.  Was the "U" prefix in the designation "UC-123" used to identify U.S. aircraft participating in Operation Ranch Hand or otherwise engaged in the dispersal of Agent Orange (or other pertinent herbicide agents, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram) during the Vietnam War in 1967 and 1968?

b.  If the answer to subsection (a) is affirmative, then were UC-123 aircraft used primarily for dispersing herbicides or were they in operations that did not involve herbicide agent dispersal during the period of 1967and 1968?

c.  Is it plausible that the Veteran came into contact with a UC-123 aircraft engaged in Operation Ranch hand or otherwise engaged in the dispersal of Agent Orange (or other pertinent herbicide agents, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram) while stationed at Nakhon Phanom Royal Thai Air Force Base?

d.  Is it plausible that the Veteran was exposed to Agent Orange (or other pertinent herbicide agents, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram) while stationed at Nakhon Phanom Royal Thai Air Force Base?

Please note the June 2005 letter from U.S. Air Force Office of Legislative Liaison stating that Operation Ranch Hand aircraft used bases on Thailand as stops en route to missions in Laos.  Also note that the Veteran's location at Nakhon Phanom Royal Thai Air Force Base to the border of Laos and his service record regarding work performed on a "UG-123."

The Board is aware that official service department information reflects that Operation Ranch Hand aircraft were not known to have been based in Thailand during this time.  The Veteran's service personnel records and a prior JSRRC response suggest that the Veteran came into contact with UC-123 aircraft during his service at Nakhon Phanom Royal Thai Air Force Base.  The Veteran's testimony further asserted that UC-123 aircraft participating in dispersing herbicide agents upon the nearby "Ho Chi Minh Trail" in Laos sometimes landed and departed from his location (while not being based at the location).

The development for this information must be exhaustive, i.e., until the information is received or it is determined that any further attempt at verification would be futile.  If the latter occurs, such a certification must be provided for the record (with a detailed description of the scope of the search for the information).

All documents and research used to form formal findings should be associated with the file.

2.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




